Citation Nr: 1520820	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  06-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen the Veteran's previously-denied claim of entitlement to service connection for residuals of a back injury, and, if so, entitlement to that benefit.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for pes planus of the right foot.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from September 1977 to September 1989. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2004 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims were previously before the Board in October 2014, at which time the Board more generically recharacterized the Veteran's claim for an acquired psychiatric disorder as including for PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  But rather than immediately deciding the claims, the Board instead remanded them to satisfy an outstanding hearing request.  The Veteran since has had this requested videoconference hearing before the Board in February 2015; the undersigned Veterans Law Judge presided, and a transcript of the hearing has been associated with the virtual (paperless) record.

The Board also sees that, in his June 2014 substantive appeal, the Veteran indicated that he was no longer appealing claims of entitlement to a compensable rating for hemorrhoids and for service connection for headaches, gastritis, and left ear hearing loss.  Consequently, as he admittedly did not complete the steps necessary to perfect his appeal of these other claims to the Board, they will not be considered any further.  38 C.F.R. § 20.302(b).

In this decision, because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for residuals of a back injury.  But rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead is remanding this claim as well as the remaining others to the Agency of Original Jurisdiction (AOJ) for necessary further development.


FINDINGS OF FACT

1.  A June 2001 decision confirmed a previous denial of the claim of entitlement to service connection for residuals of a back injury; the Veteran was given notice of his appellate rights and did not appeal that decision and no relevant evidence was received within one year of the decision.

2.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  That prior June 2001 decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim for service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

No discussion of whether there has been compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  Moreover, it is anticipated that any deficiencies will be remedied on remand.

II. Analysis

The Board must first address the issue of whether new and material evidence has been received to reopen this claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim that has been denied by a final and binding decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted the new and material evidence needed to reopen his claim for service connection for residuals of a back injury.  The claim was originally considered and denied in a June 2000 rating decision.  The claim was denied as "not well-grounded" on the basis that there was no evidence of any residuals of a back injury or any then current back condition related to his military service.  

In March 2001, the Veteran was notified that there had been a change in the law in November 2000, and that the Veterans Claims Assistance Act of 2000 (VCAA) resultantly required the RO to review claims that previously were denied as not "well-grounded."  He was then notified, in pertinent part, of the information and evidence necessary to grant his claim of entitlement to service connection for residuals of a back injury.

Further concerning this intervening change in law, if a denial or dismissal of a claim became final and binding from July 14, 1999, to November 9, 2000, and the claim was denied because it was not well-grounded, as occurred here, then VA must, upon request of the claimant or on its own motion, readjudicate the claim "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001 (January 22, 2001).  The request to readjudicate, however, must have been timely received within two years of the enactment of the VCAA on November 9, 2000. Pub. L. No. 106-475, § 7(b)(3), (4).  Accordingly, where the claims file reflects that the RO reconsidered on a de novo basis a claim under this provision of the VCAA, the action taken at that time was jurisdictionally appropriate and it would have been erroneous at the time to instead have treated the claim as one to reopen.  For finality purposes, the decision issued on readjudication replaced the previous determination that denied the claim as not well-grounded.


In June 2001, the RO consequently reconsidered this claim of entitlement to service connection for residuals of a back injury since it previously had been denied as not well-grounded.  Nevertheless, even after this additional review, the RO determined that the claim remained denied because there still was inadequate lay or medical evidence of a then current back disability or symptoms and inadequate evidence of a relevant event, injury or disease in service to support this claim for benefits.  The Veteran was provided VA Form 4107, Notice of Procedural and Appellate Rights, which explained his right to appeal the decision, but he did not.  That June 2001 decision readjudicating his claim on a de novo basis thus became a final and binding determination because no notice of disagreement (NOD) or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since June 2001, however, new evidence has been added to the claims file that is material to this claim.  Notably, the Veteran has been diagnosed with a current back condition, to include, but not limited to, degenerative facet joint disease of L4 and L5-S1.  See magnetic resonance imagining (MRI) dated in January 2004.  As there was no current back disability at the time of the June 2001 decision, this is new evidence. 

The Veteran also since has contended that his current back disability is the result of lifting and moving heavy objects while performing duties as a supply sergeant in service.  He further testified that his back was injured at the same time as his left hip in service and he alternatively argued that his back disability was secondary to his left hip disability.  See the transcript of the BVA Hearing in February 2015.  Since June 2001, service connection has been awarded for avascular necrosis (AVN) of the left hip, status post hip arthroplasty.  See Decision Review Officer (DRO) Decision dated in April 2008.  The Veteran's statements as to the origin of his back disability contribute to a more complete picture of the circumstances surrounding the origin of his disability and, thus, are also new evidence, even if not sufficient reason to warrant the Board outright granting his claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence submitted since June 2001 contains conflicting opinions regarding the etiology of the Veteran's current back disability.  An October 2005 VA examiner indicated the etiology and date of onset of the Veteran's low back condition was undetermined, though it appeared not to be in the military service, but rather after his discharge.  Conversely, in a January 2014 letter, an orthopaedic resident opined that the Veteran's service-connected left hip AVN placed more stress on his low back than the average individual in order to compensate for his left hip pain.  This doctor then indicated that, given the Veteran's military duties, this certainly could have led to early-onset arthritis in the back.  As there were no medical opinions of record regarding the etiology of the Veteran's back condition at the time of the prior June 2001 decision, the aforementioned medical evidence is new and material to the claim.

Accordingly, the Board finds that the Veteran has submitted the required new and material evidence to warrant reopening his claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of entitlement to service connection for residuals of a back injury is granted, albeit subject to further development of this claim on remand.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to service connection for residuals of a back injury, as well as regarding his claims for a right hip disability, right foot pes planus, and an acquired psychiatric disorder, inclusive of PTSD and depression.  

The still additional claims for a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012 and for a TDIU are deferred pending readjudication of the service-connection claims. 

First, the record compiled for appellate review is incomplete.  In various statements, consent forms, and testimony before the Board, the Veteran has indicated that he received treatment from the following VA Medical Centers (VAMCs): Westside Chicago from 1990 to 2003; Adam Benjamin in Gary, Indiana, from 1990 to 2003;  North Chicago from 1995 to 1997; West Los Angeles from 2003 to the present; and Long Beach from 2004 to 2010.  He has indicated on multiple occasions that he has sought VA treatment consistently from his discharge to the present; however, only some VA outpatient treatment records dated between 1999 and 2009 have been associated with the virtual record and no records dated between 2009 and the present (aside from some dated in May 2012 and January 2014) have been obtained.  The Veteran also informed various treatment providers that he had multiple VA psychiatric hospitalizations, to include:  at Lakeside Chicago VAMC in 1990; at Danville VAMC in Illinois in 1993, at North Chicago VAMC in 1995; at West Side Chicago VAMC in 1998; and at Long Beach VAMC in 2007 and 2008.  All missing and/or ongoing VA treatment/hospitalization records pertinent to the claims must be obtained.  38 C.F.R. § 3.159(c)(2).  At the very least, VA has constructive, if not actual, notice and possession of these additional records since they are generated and maintained within VA's healthcare system.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran additionally is a recipient of Social Security Administration (SSA) disability benefits and has been adjudged disabled as of September 2003.  So these records, since seemingly relevant, also must be obtained and considered.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that VA's duty to assist was limited to obtaining "relevant" SSA records).  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  Here, though, there is indeed this required indication.

The Veteran maintains that he had psychiatric hospitalizations in service at Walter Reed Army Hospital, Fort Belvoir Army Hospital, and DeWitt Army Hospital.  These records have not been associated with the virtual record, so they must be obtained and considered as well.  38 C.F.R. § 3.159(c)(2).

In his January 2014 stressor statement, the Veteran indicated that he had received a letter of citation for helping catch the bomber in the Munich, Germany, Oktoberfest terror attack on September 26, 1980.  This letter of citation has not been associated with the virtual record and, thus, it appears his service personnel records (SPRs) may be incomplete.  A request for his complete SPRs must be made.  Id.  

It also appears the Veteran sought vocational rehabilitation training through VA.  These records, assuming they exist, have not been associated with the virtual record either, so also must be before deciding this appeal.  Id. 

Next, with regards to the psychiatric claim, the Veteran maintains he has PTSD and depression as a result of traumatic experiences ("stressors") during his service.  Specifically, he contends that in August 1989 at Fort Belvoir he saw his neighbor brought into the emergency room with a self-inflicted gunshot wound to the head and had to help clean up his blood.  He indicated that he was attached to the 610th Ordinance Battalion at the time of the incident.  And, as already alluded to, he further maintains that he was present at the Munich, Germany, Oktoberfest on September 26, 1980, during the terrorist attack.  See stressor statements dated in August 2004 and January 2014.  He additionally has reported receiving a letter of citation or commendation for helping catch the bomber. 

The Veteran's SPRs confirm he was assigned to HHC 610th Ordinance Battalion at Fort Belvoir, Virginia, in June 1989.  His DD Form 214 reveals his last duty assignment and major command was the 610th Ordinance Battalion.  He was discharged in September 1989.  He was assigned to the HQ CO 66th MI GP Germany from July 1979 to October 1981.  His service treatment records (STRs) show he sought treatment in Munich in September 1980. 

Aside from obtaining some SPRs, no other efforts were made to attempt verification of the claimed stressors, and this, too, must be done before deciding this claim.  In particular, this may include contacting the United States Army and Joint Services Records Research Center (JSRRC).  To this end, the Veteran should once again be provided information as to what evidence is required to support verification of these alleged stressors, after which a formal request should be made to the JSRRC or other appropriate source to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Further, in light of the missing records and the necessary development to confirm the Veteran's asserted in-service stressors, he must be afforded a new VA examination (the last one was in October 2005) in connection with his claims for right hip, right foot, and back disabilities.  He was not afforded a VA examination in connection with his acquired psychiatric disorder claim.  The Board finds that, prior to considering the merits of his claims, he should be afforded these necessary VA compensation examinations for medical nexus opinions concerning the etiologies of these claimed conditions, especially insofar as their purported relationship or correlation with his military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, additional records were added to the virtual record after the October 2008 supplemental statement of the case (SSOC) and June 2014 statement of the case (SOC) were issued and before the claims were certified to the Board in January 2015.  The Veteran only waived the right to have the RO, as the AOJ, initially consider the evidence submitted in January 2014.  See BVA Transcript pp 2-3.  The RO consequently must prepare an SSOC that includes a review of all the evidence submitted after the October 2008 SSOC and June 2014 SOC.  38 C.F.R. § 19.31.

The RO must ensure that all due process requirements are met.  The RO must also give the Veteran another opportunity to present information and/or evidence pertinent to these claims on appeal, including in response to this additional SSOC.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those from the following VAMCs: Westside Chicago from 1990 to 2003; Adam Benjamin in Gary, Indiana, from 1990 to 2003;  North Chicago from 1995 to 1997; West Los Angeles from 2003 to the present; and Long Beach from 2004 to 2010.  The Board notes that only some VA outpatient treatment records dated between 1999 and 2009 have been associated with the virtual record and no records dated between 2009 and the present (aside from some dated in May 2012 and January 2014) have been obtained.  All records and/or responses received should be associated with the claims file. 

2.  Obtain copies of any VA hospitalization records not on file pertaining to treatment of the claimed acquired psychiatric disorder, to include those from: Lakeside Chicago VAMC in 1990; Danville, Illinois, VAMC in 1993; North Chicago VAMC in 1995; West Side Chicago VAMC in 1998; and Long Beach VAMC in 2007 and 2008.  

3.  Obtain copies of the Veteran's SSA file, to include the administrative decision awarding benefits and the underlying medical records utilized to reach said decision.  All requests for records and their responses must be associated with the claims folder.

4.  Contact the Veteran and request the specific dates of his in-service psychiatric hospitalization, and then obtain copies of such psychiatric hospitalization records from  Walter Reed Army Hospital, Fort Belvoir Army Hospital, and DeWitt Army Hospital.  All requests for records and their responses must be associated with the claims folder.

5.  Secure for the record, the Veteran's complete service personnel records, to include a letter of citation for the Veteran's assistance in helping catch the bomber in the September 26, 1980, terror attacks on the Munich, Germany, Oktoberfest.  All requests for records and their responses must be associated with the claims folder.

6.  Obtain copies of the Veteran's vocational rehabilitation folder.  All requests for records and their responses must be associated with the claims folder.

7.  Prepare a summary of the Veteran's alleged in-service stressors.  This summary and a copy of the Veteran's service personnel records should be sent to the appropriate record depository, to include the JSRRC, with a request for any verifying evidence.  Notably, confirmation should be sought of the asserted stressors: in August 1989 at Fort Belvoir he saw his neighbor brought into the emergency room with a self-inflicted gunshot wound to the head and had to help clean up his blood; and he was present at the Munich, Germany, Oktoberfest on September 26, 1980, during the terrorist attack, and received a letter of citation for helping catch the bomber.  All requests for confirmation of the asserted in-service stressors must be clearly documented in the file.  

8.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed right hip, pes planus of the right foot, and residuals of a back injury.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

(a) All current disorders of the right hip, right foot, and low back should be clearly reported.  (b) The examiner must address the Veteran's claims that his conditions are related to his duties as a supply sergeant, to include lifting and moving heavy objects and being on his feet all day in boots without arch support.  The Veteran also asserts that he injured his right hip and back at the same time he injured his left hip in service.  The Veteran alternatively contends that overcompensation for his service-connected left hip disability has caused and/or aggravated his right hip, back, and right foot conditions.  (c) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right hip, pes planus of the right foot, and residuals of a back injury are related to the Veteran's military service and/or proximately due to, the result of, or aggravated by the Veteran's service-connected left hip disability beyond the natural progression of the disease? 

9.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. The RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?  In answering this question, the examiner must also address VA treatment records indicating that Veteran reported allegations of childhood physical and sexual abuse.  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include depression, is/are causally related to the Veteran's active duty service?

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate these claims for service connection, as well as the deferred claims for a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012 and a TDIU, in light of all evidence of record, including all evidence submitted after the October 2008 SSOC and June 2014 SOC were issued.  If any benefit sought on appeal remains denied, provide the Veteran and his representative an appropriate SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


